DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/11/2022 is acknowledged.
Claims 18-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “thermal insulating element” in claim 6, corresponding to insulation and element 17 in at least Fig. 1 and on page 17 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 7, the claim depends from canceled claim 3, and thus the metes and bounds of the claim cannot be ascertained.  A prior art rejection of claim 7 is precluded by the speculative interpretation of its dependency (see MPEP 2143.03).   
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 17, the recitations “wherein the latent heat absorbing substance is water or a water based mixture” are already recited in claim 1, and thus do not further limit the claim from which claim 17 depends.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9-11, 13 and 17 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hyde (US20140349145).
Regarding claim 1, Hyde discloses a thermal device (see Fig. 1 and annotated Fig. 1 below, hereinafter Fig. A) comprising: battery cells (cells 102), an enclosure (heat exchanger pipes 110) enclosing a volume comprising a latent heat-absorbing substance (water - ¶[0012]) is for exchanging heat with at least some of said battery cells, the latent heat- absorbing substance having a liquid phase and a gaseous phase (liquid & vaporized - ¶[0012]), and - a channeling (exhaust 112) between the volume of the enclosure and the an outside environment at atmospheric pressure, said channeling defining a discharge (see outlet of exhaust 112) allowing, in an abnormal overheating situation (thermal runaway - ¶[0002]) of at least one of the battery cells adjacent to said enclosure, that at least a part of said latent heat-absorbing substance is evacuated in said gaseous phase towards said outside environment (liquid to vaporize to form an exhaust gas and venting the exhaust gas - ¶[0003]), wherein:  the latent heat-absorbing substance and said at least one adjacent battery cell are separated by a wall of the enclosure (walls of heat exchanger pipes 110) so that a heat exchange between the latent heat-absorbing substance and said at least one adjacent battery cell may occur through the wall, and the latent heat-absorbing substance comprises water or a water-based mixture  (water - ¶[0012]), and the latent heat storage substance has a boiling temperature at atmospheric pressure between 70 C and 130 C, within 10°C  (water - ¶[0012], which has a boiling point of 100 C).  

    PNG
    media_image1.png
    663
    651
    media_image1.png
    Greyscale

Fig. A – Annotated Fig. 1 of Hyde 
Regarding claim 5, Hyde discloses the limitations of claim 5, and Hyde further discloses   said latent heat- absorbing substance has a phase change enthalpy of 6kJ/kg or more, under atmospheric pressure, at the phase change temperature of said latent heat-absorbing substance (this is an inherent property of water, however, also explicitly taught by Hyde, see “2.3 kg/g” or 2,300 kg/kg ¶[0020]).  
Regarding claim 9, Hyde discloses the limitations of claim 1, and Hyde further discloses   the battery cells comprise at least two said battery cells (two of cells 102) between which said enclosure (110) is interposed in the volume of which the latent-heat-absorbing substance is present.  
Regarding claim 10, Hyde discloses the limitations of claim 1, and Hyde further discloses   the enclosure comprises a plurality of sub-enclosures (Fig. A), each enclosing a sub-volume of said volume (volumes thereof), and, communicating vessels system (Fig. A) makes said sub-volumes communicate with each other.  
Regarding claim 11, Hyde discloses the limitations of claim 1, and Hyde further discloses   the enclosure comprises a plurality of sub-enclosures (Fig. A), each enclosing a sub-volume of said volume (see volumes thereof), and each sub- volume is open at a bottom for a possible movement, in or out of said sub-volume, of said latent heat-absorbing substance, when the latent heat-absorbing substance is in the liquid phase.  
Regarding claim 13, Hyde discloses the limitations of claim 1, and Hyde further discloses   the volume of the enclosure communicates with the discharge through a communication which can be closed (communication Fig. A is capable of being closed, or is closable via valves 422,424; Fig. 4).  
Regarding claim 17, Hyde discloses the limitations of claim 1, and Hyde further discloses   the latent heat-absorbing substance is water or a water-based mixture (water - ¶[0012]).

Claim(s) 1, 5-6, 9 and 16-17 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yasui (US20110274951). 
Regarding claim 1, Yasui discloses a thermal device (see Fig. 2c, 7B) comprising: battery cells (battery units 240), an enclosure (50) enclosing a volume (volume thereof) comprising a latent heat-absorbing substance (60 & “water” - ¶[0051]) is for exchanging heat with at least some of said battery cells, the latent heat- absorbing substance having a liquid phase   and a gaseous phase (liquid - ¶[0051] & vaporized ¶[0061]), and - a channeling (236, 224 & 226) between the volume of the enclosure and the an outside environment at atmospheric pressure, said channeling defining a discharge (236 or 226) allowing, in an abnormal overheating situation (abnormally heated battery cell - ¶[0062]) of at least one of the battery cells adjacent to said enclosure, that at least a part of said latent heat-absorbing substance is evacuated in said gaseous phase towards said outside environment, wherein:  the latent heat-absorbing substance and said at least one adjacent battery cell are separated by a wall (film 58) of the enclosure so that a heat exchange between the latent heat-absorbing substance and said at least one adjacent battery cell may occur through the wall, and the latent heat-absorbing substance comprises water or a water-based mixture (60 & “water” - ¶[0051]), and the latent heat storage substance has a boiling temperature at atmospheric pressure between 70'C and 130'C, within 10°C (60 & “water” - ¶[0051], which has a boiling point of 100 C).
Regarding claim 5, Yasui discloses the limitations of claim 1, and Yasui further discloses said latent heat- absorbing substance has a phase change enthalpy of 6kJ/kg or more, under atmospheric pressure, at the phase change temperature of said latent heat-absorbing substance (60 & “water” - ¶[0051]).
Regarding claim 6, Yasui discloses the limitations of claim 1, and Yasui further discloses the battery cells are arranged by groups comprising a first group of battery cells and a second group of battery cells (see two groups of 240), and the thermal device further comprises a thermal insulating element (232 & ¶[0089]) which is interposed between the first group of battery cells and the second group of battery cells.  
Regarding claim 9, Yasui discloses the limitations of claim 1, and Yasui further discloses the battery cells comprise at least two said battery cells (see two cells of 240) between which said enclosure (50) is interposed in the volume of which the latent-heat-absorbing substance (60) is present.  
Regarding claim 16, Yasui discloses the limitations of claim 6, and Yasui further discloses no thermal insulating material is interposed between the battery cells of each group of battery cells (see groups of two cells 240 with no insulation therebetween).  
Regarding claim 17, Yasui discloses the limitations of claim 1, and Yasui further discloses the latent heat-absorbing substance is water or a water-based mixture (60 & “water” - ¶[0051]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763